Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS We consent to the incorporation by reference in Registration Statement No. 333-164752 on Form F-10 and Registration Statement No. 333-149580 on Form S-8 and to the use of our reports dated March 22, 2011 relating to the consolidated financial statements of Pan American Silver Corp. and its subsidiaries ("Pan American") and the effectiveness of Pan American's internal control over financial reporting appearing in this Annual Report on Form 40-F of Pan Americanfor the year ended December 31, 2010. /s/ Deloitte & ToucheLLP Independent Registered Chartered Accountants Vancouver, Canada March31, 2011
